Exhibit 10.1

 
 
[ryulogo.jpg]
 
RESPECT YOUR UNIVERSE, INC.
 
 
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(UNITS)
 
INSTRUCTIONS TO PURCHASER
 
 
1.
All purchasers must complete all the information on page 12 and sign where
indicated.

 
2.
If you are resident in Canada, you must complete and sign Exhibit A “Canadian
Investor Questionnaire” that starts on page 14. The purpose of the form is to
determine whether you meet the standards for participation in a private
placement under applicable Canadian securities law (National Instrument 45-106).

 
3.
If you are resident in the United States, you must complete and sign Exhibit B
“United States Accredited Investor Questionnaire” that starts on page 16.

 
4.
If the subscriber is a corporation, partnership, trust or entity other than an
individual or you are a portfolio manager, then complete and sign Exhibit E
“Corporate Placee Registration Form” (Form 4C) that starts on page 26.  If you
have previously submitted this form to the TSX Venture Exchange and there have
been no changes to its content, then please check the box to that effect on page
12.

 
4.
If you are paying for your subscription with funds drawn from a Canadian bank,
you may pay by certified cheque or bank draft drawn on a Canadian chartered bank
or by wire transfer to legal counsel for the Company pursuant to the wiring
instructions set out in Exhibit C that is on page 18. If you are paying for your
subscription with funds drawn on any source other than a Canadian chartered
bank, you may only pay by wire transfer to the legal counsel for the Company
pursuant to the wiring instructions set out in Exhibit C that is on page 18. The
Subscriber irrevocably authorizes and directs such lawyers to immediately
deliver the funds to the Company upon receipt of the funds from the purchaser.

 
 
 

--------------------------------------------------------------------------------

 
 
NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.
 
IF YOU ARE A RESIDENT OF CANADA, UNLESS PERMITTED UNDER SECURITIES LEGISLATION,
THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS
FOUR MONTHS AND A DAY AFTER THE DISTRIBUTION DATE.
 
WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL THE DATE THAT IS FOUR MONTHS AND
A DAY AFTER THE DISTRIBUTION DATE.
 
CONFIDENTIAL
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(Subscribers Resident in the United States, Canada, and International
Jurisdictions)
 
TO:
Respect Your Universe, Inc. (the “Company”)

 
818 North Russell St.

 
Portland, OR 97227

 
PURCHASE OF UNITS
 
1.
Subscription

 
1.1                           On the basis of the representations and warranties
and subject to the terms and conditions set forth herein, the undersigned (the
“Subscriber”) hereby irrevocably subscribes for and agrees to purchase units
(each, a ”Unit”) of the Company at a price of US$0.10 per Unit (such
subscription and agreement to purchase being the “Subscription”), for an
aggregate purchase price as set out on the signature page of this Subscription
Agreement (the “Subscription Proceeds”) which is tendered herewith, on the basis
of the representations and warranties and subject to the terms and conditions
set forth herein.
 
1.2                          Each Unit will consist of one common share in the
capital of the Company (each, a “Share”) and one common share purchase warrant
(each warrant, a “Warrant”) subject to adjustment. Each Warrant shall be
non-transferable. Each Warrant shall entitle the holder thereof to purchase one
common share in the capital of the Company (each, a “Warrant Share”), as
presently constituted, for a period of three years commencing from the Closing
Date (defined herein) at an exercise price of US$0.25 per Warrant
Share.  Certificates representing the Warrants will be in the form attached as
Exhibit D hereto. The Shares, Warrants and Warrant Shares are referred to herein
as the “Securities”.
 
1.3                           The Company hereby agrees to sell, on the basis of
the representations and warranties and subject to the terms and conditions set
forth herein, the Units to the Subscriber.  Subject to the terms hereof, the
Subscription Agreement will be effective upon its acceptance by the Company.
 
1.4                          The Subscriber acknowledges that a finder’s fee or
a broker’s commission may be paid by the Company in connection with the
Subscription.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
1.5                         Unless otherwise provided, all dollar amounts
referred to in this Subscription Agreement are in lawful money of the United
States of America.
 
2.
Registration

 
2.1                         As used in this Agreement, the following terms shall
have the following meanings.
 
 
(a)
“Holder” shall mean any person owning Registrable Securities (as defined below);

 
 
(b)
“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement or similar document in compliance
with the United States Securities Act of 1933, as amended (the “1933 Act”) and
the declaration or order of effectiveness of such registration statement or
document;

 
 
(c)
“Registrable Securities” shall mean the Shares and the Warrant Shares, provided,
however, that securities shall only be treated as Registrable Securities if and
only for so long as they (A) have not been disposed of pursuant to a
registration statement declared effective by the SEC; (B) have not been sold in
a transaction exempt from the registration and prospectus delivery requirements
of the 1933 Act so that all transfer restrictions and restrictive legends with
respect there to are removed upon the consummation of such sale; and (C) may not
be disposed of under Rule 144 under the 1933 Act without restriction;

 
 
(d)
“SEC” means the United States Securities and Exchange Commission;

 
 
(e)
“SEC Guidance” means (i) any publicly-available written or oral guidance,
requirements or notice of the staff of the SEC, and (ii) the 1933 Act; and

 
 
(f)
“Rule 415” means Rule 415 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended or interpreted from time to time, or any similar rule
or regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such Rule.

 
2.2                         The Company will use its commercially reasonable
efforts to file a registration statement (the “Registration Statement”), ninety
(90) days after the closing of this Offering to register all or such portion of
the Registrable Securities as permitted by SEC Guidance for an offering to be
made on a continuous basis pursuant to Rule 415. The Registration Statement
filed pursuant to this Section 2.2 shall be on Form S-1, except if the Company
is not then eligible to register for resale the Registrable Securities on Form
S-1, in which case such registration shall be on another appropriate form.
 
2.3                        Whenever required under this Agreement to register
any Registrable Securities, the Company shall, as expeditiously as reasonably
possible, use reasonable efforts to:
 
 
(a)
cause such registration statement to become effective, and cause such
registration statement to remain effective until the earliest to occur of:

 
 
(i)
such date as the sellers of Registrable Securities (the “Selling Holders”) have
completed the distribution described in the registration statement, and

 
 
(ii)
such time that all of such Registrable Securities are eligible for resale by
reason of Rule 144 under the 1933 Act;

 
 
(b)
during the period that such registration statement is required to be maintained
hereunder, file such post-effective amendments and supplements there to as may
be required by the 1933 Act and the rules and regulations there under or
otherwise to ensure that the registration statement does not contain any untrue
statement of material fact or omit to state a fact required to be stated there
in or necessary to make the statements contained therein, in light of the
circumstances under which they are made, not misleading; and

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(c)
prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the provisions of the
1933 Act with respect to the disposition of all securities covered by such
registration statement.

 
2.4                        It shall be a condition precedent to the obligation
of the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any Holder that such Holder shall furnish to the
Company such information regarding the Holder, the Registrable Securities held
by the Holder, and the intended method of disposition of such securities as
shall be reasonably required by the Company to effect the registration of such
Holder’s Registrable Securities.
 
3.
Payment

 
3.1                        The Subscription Proceeds must accompany this
Subscription and shall be wired to the Company’s lawyers pursuant to wiring
instructions attached hereto as Exhibit C or sent directly to the Company. If
the funds are wired to the Company’s lawyers, those lawyers are authorized by
the Subscriber to immediately deliver the funds to the Company even if the
offering of the Units to the Subscriber has not been consummated.
 
3.2                        The Subscriber acknowledges and agrees that this
Subscription Agreement, the Subscription Proceeds and any other documents
delivered in connection herewith will be held on behalf of the Company. In the
event that this Subscription Agreement is not accepted by the Company for
whatever reason, which the Company expressly reserves the right to do, within 45
days of the delivery of an executed Subscription Agreement by the Subscriber,
this Subscription Agreement, the Subscription Proceeds (without interest
thereon) and any other documents delivered in connection herewith will be
returned to the Subscriber at the address of the Subscriber as set forth in this
Subscription Agreement.
 
3.3                         Where the Subscription Proceeds are paid to the
Company, the Company is entitled to treat such Subscription Proceeds as an
interest free loan to the Company until such time as the Subscription is
accepted and the certificates representing the Securities have been issued to
the Subscriber.
 
4.
Documents Required from Subscriber

 
4.1                        The Subscriber must complete, sign and return to the
Company the following documents:
 
 
(a)
an executed copy of this Subscription Agreement;

 
 
(b)
if resident in Canada, the Canadian Investor Questionnaire in the form attached
as Exhibit A (the ”CDN Questionnaire”);

 
 
(c)
if resident in the United States, an Untied States Accredited Investor
Questionnaire in the form attached as Exhibit B (together with the CDN
Questionnaire, the “Questionnaires”); and

 
 
(d)
if applicable, a completed Corporate Placee Registration Form.

 
4.2                       The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any additional
documents, questionnaires, notices and undertakings as may be required by any
regulatory authorities and applicable law.
 
4.3                        Both parties to this Subscription Agreement
acknowledge and agree that Clark Wilson LLP has acted as counsel only to the
Company and is not protecting the rights and interests of the Subscriber. The
Subscriber acknowledges and agrees that the Company and Clark Wilson LLP have
given the Subscriber the opportunity to seek, and have recommended that the
Subscriber obtain, independent legal advice with respect to the subject matter
of this Subscription Agreement and, further, the Subscriber hereby represents
and warrants to the Company and Clark Wilson LLP that the Subscriber has sought
independent legal advice or waives such advice.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
5.
Closing

 
5.1                        Closing of the purchase and sale of the Units shall
occur on such date as may be determined by the Company in its sole discretion
(the “Closing Date”). The Subscriber acknowledges that Securities may be issued
to other subscribers under this offering (the “Offering”) before or after the
Closing Date. The Company, may, at its discretion, elect to close the Offering
in one or more closings, in which event the Company may agree with one or more
subscribers (including the Subscriber hereunder) to complete delivery of the
Securities to such subscriber(s) against payment therefore at any time on or
prior to the Closing Date.
 
5.2                       The Subscriber acknowledges that the certificates
representing the Securities will be available for delivery upon Closing provided
that the Subscriber has satisfied the requirements of Section 3 hereof and the
Company has accepted this Subscription Agreement.
 
6.
Acknowledgements and Agreements of Subscriber

 
6.1                        The Subscriber acknowledges and agrees that:
 
 
(a)
none of the Securities have been registered under the 1933 Act, or under any
state securities or “blue sky” laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable securities laws;

 
 
(b)
the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933 Act or any other
securities legislation;

 
 
(c)
by completing the CDN Questionnaire, the Subscriber is representing and
warranting that the Subscriber satisfies one of the categories of prospectus
exemptions provided in National Instrument 45-106 (“NI 45-106”) adopted by the
British Columbia Securities Commission (the ”BCSC”) and other provincial
securities commissions;

 
 
(d)
the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of any public information which
has been filed by the Company with the SEC and/or the BCSC in compliance, or
intended compliance, with applicable securities legislation;

 
 
(e)
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

 
 
(f)
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(g)
the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Subscription Agreement, the
Questionnaires or in any document furnished by the Subscriber to the Company in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Company in connection therewith;

 
 
(h)
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;

 
 
(i)
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 
 
(i)
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

 
 
(ii)
applicable resale restrictions;

 
 
(j)
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Securities and the
Shares;

 
 
(k)
no documents in connection with the sale of the Securities hereunder have been
reviewed by the SEC or any securities administrators;

 
 
(l)
there is no government or other insurance covering any of the Securities; and

 
 
(m)
this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

 
7.
Representations, Warranties and Covenants of the Subscriber

 
7.1                        The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:
 
 
(a)
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time, and (iv) can
afford the complete loss of such investment;

 
 
(b)
if applicable, all information contained in the Questionnaires is complete and
accurate and may be relied upon by the Company, and the Subscriber will notify
the Company immediately of any material change in any such information occurring
prior to the closing of the purchase of the Units;

 
 
(c)
the Subscriber is purchasing the Units for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Securities, and the Subscriber has not
subdivided his interest in the Securities with any other person;

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(d)
the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Securities; and (iii) has
the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment;

 
 
(e)
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

 
 
(f)
the Subscriber has received and carefully read this Subscription Agreement;

 
 
(g)
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

 
 
(h)
the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company and the Subscriber is providing
evidence of such knowledge and experience in these matters through the
information requested in the Questionnaires;

 
 
(i)
the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and the Questionnaires and agrees that
if any of such acknowledgements, representations and agreements are no longer
accurate or have been breached, it shall promptly notify the Company;

 
 
(j)
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 
 
(k)
the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber or of any agreement, written or oral, to which the Subscriber
may be a party or by which the Subscriber is or may be bound;

 
 
(l)
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 
 
(m)
the Subscriber is not an underwriter of, or dealer in, the Shares, nor is the
Subscriber participating, pursuant to a contractual agreement or otherwise, in
the distribution of the Securities;

 
 
(n)
the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 
 
(o)
no person has made to the Subscriber any written or oral representations:

 
 
(i)
that any person will resell or repurchase any of the Securities;

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
(ii)
that any person will refund the purchase price of any of the Securities; or

 
 
(iii)
as to the future price or value of any of the Securities;

 
 
(p)
if the Subscriber is resident outside of United States:

 
 
(i)
the Subscriber is not a U.S. Person (as defined in Regulation S), is outside the
United States when receiving and executing this Subscription Agreement and is
acquiring the Units as principal for its own account, as applicable, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in such Securities;

 
 
(ii)
None of the Securities may be offered or sold to a U.S. Person or for the
account or benefit of a U.S. Person (other than a distributor) prior to the end
of the Distribution Compliance Period (as defined below);

 
 
(iii)
the statutory and regulatory basis for the exemption claimed for the offer and
issuance of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the U.S. Securities Act;

 
 
(iv)
the Subscriber is acquiring the Shares as principal for investment purposes only
and not with a view to resale or distribution and, in particular, the
undersigned has no intention to distribute, either directly or indirectly, any
of the Shares in the United States or to U.S. Persons;

 
 
(v)
the undersigned understands and agrees that offers and sales of any of the
Securities prior to the expiration of a period of six months after the date of
original issuance of the Shares (the six month period hereinafter referred to as
the “Distribution Compliance Period”) shall only be made in compliance with the
safe harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the U.S. Securities Act or an exemption therefrom, and that all
offers and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the U.S. Securities Act or an
exemption therefrom and in each case only in accordance with applicable state
securities laws;

 
 
(vi)
the undersigned acknowledges that it has not acquired the Shares as a result of,
and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the U.S. Securities Act) in the United States in respect of
any of the Securities which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the
Securities; provided, however, that the undersigned may sell or otherwise
dispose of any of the Securities pursuant to registration of any of the
Securities pursuant to the U.S. Securities Act of 1933 and any applicable state
securities laws or under an exemption from such registration requirements and as
otherwise provided herein;

 
 
(vii)
the Subscriber agrees that the Securities will bear a legend, in addition to any
other legend required by this agreement, in substantially the following form:

 
NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE SECURITIES LAWS AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
(viii)
the Subscriber is knowledgeable of, or has been independently advised as to, the
applicable laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the offer and sale of the Securities,

 
 
(ix)
the Subscriber is purchasing the Securities pursuant to exemptions from
prospectus or equivalent requirements under applicable laws or, if such is not
applicable, the Subscriber is permitted to purchase the Securities under the
applicable laws of the securities regulators in the International Jurisdiction
without the need to rely on any exemptions,

 
 
(x)
the applicable laws of the authorities in the International Jurisdiction do not
require the Company to make any filings or seek any approvals of any kind
whatsoever from any securities regulator of any kind whatsoever in the
International Jurisdiction in connection with the offer, issue, sale or resale
of any of the Securities,

 
 
(xi)
the purchase of the Securities by the Subscriber does not trigger:

 
 
A.
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 
 
B.
any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

 
 
(xii)
the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably.

 
7.2                        In this Subscription Agreement, the term “U.S.
Person” shall have the meaning ascribed thereto in Regulation S promulgated
under the 1933 Act and for the purpose of the Subscription Agreement includes
any person in the United States.
 
8.
Representations and Warranties will be Relied Upon by the Company

 
8.1                        The Subscriber acknowledges that the representations
and warranties contained herein, and in the Questionnaires are made by it with
the intention that such representations and warranties may be relied upon by the
Company and its legal counsel in determining the Subscriber’s eligibility to
purchase the Securities under applicable securities legislation, or (if
applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Securities under applicable securities legislation.
The Subscriber further agrees that by accepting delivery of the certificates
representing the Securities on the Closing Date, it will be representing and
warranting that the representations and warranties contained herein and in the
Questionnaires are true and correct as at the Closing Date with the same force
and effect as if they had been made by the Subscriber on the Closing Date and
that they will survive the purchase by the Subscriber of the Securities and will
continue in full force and effect notwithstanding any subsequent disposition by
the Subscriber of such Securities.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
9.
Acknowledgement and Waiver

 
9.1                        The Subscriber has acknowledged that the decision to
purchase the Securities was solely made on the basis of publicly available
information. The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of any of
the Securities.
 
10.
Legending of Subject Securities

 
10.1                      The Subscriber hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates or other
document representing any of the Securities will bear a legend in substantially
the following form:
 
 
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT
TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.”

 
“WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL [DATE THAT IS FOUR MONTHS AND A
DAY AFTER THE CLOSING.”
 
10.2                       If a resident of Canada, the Subscriber hereby
acknowledges that that upon the issuance thereof, and until such time as the
same is no longer required under the applicable securities laws and regulations,
the certificates or other document representing any of the Securities will bear
a legend, in addition to the legend set out in Section 9.1, in substantially the
following form:
 
“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [INSERT THE DATE THAT IS FOUR MONTHS AND A DAY
AFTER THE DISTRIBUTION DATE.]”
 
10.3                      The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.
 
11.
Resale Restrictions

 
11.1                      The Subscriber acknowledges that any resale of any of
the Securities will be subject to resale restrictions contained in the
securities legislation applicable to the Subscriber or proposed transferee. The
Subscriber acknowledges that none of the Securities have been registered under
the 1933 Act or the securities laws of any state of the United States. The
Securities may not be offered or sold in the United States unless registered in
accordance with federal securities laws and all applicable state securities laws
or exemptions from such registration requirements are available.
 
11.2                      If the Subscriber is resident in Canada, then:
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
(a)
the Subscriber is acquiring the Securities pursuant to an exemption from the
prospectus requirements of the applicable securities laws and regulations
(collectively, the “Legislation”) in all jurisdictions relevant to the purchase,
and, as a consequence, the Subscriber will not be entitled to use most of the
civil remedies available under the Legislation, including statutory rights of
rescission and damages, and the Subscriber will not receive information that
would otherwise be required to be provided to the Subscriber pursuant to the
Legislation; and

 
 
(b)
any transfer, resale or other subsequent disposition of the Securities may be
subject to restrictions contained in the Legislation applicable to the holder of
the Securities or to the proposed transferee, including, but not limited to,
resale restrictions under the Legislation and the certificates representing the
Securities may bear a restrictive legend.

 
11.3                      The Subscriber acknowledges that the Securities are
subject to resale restrictions in Canada and may not be traded in Canada except
as permitted by the applicable provincial securities laws and the rules made
thereunder.
 
12.
Collection of Personal Information

 
12.1                      The Subscriber acknowledges and consents to the fact
that the Company is collecting the Subscriber’s personal information for the
purpose of fulfilling this Agreement and completing the Offering. The
Subscriber’s personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) may be
disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company’s registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the Offering, including legal counsel, and may be included
in record books in connection with the Offering. By executing this Agreement,
the Subscriber is deemed to be consenting to the foregoing collection, use and
disclosure of the Subscriber’s personal information (and, if applicable, the
personal information of those on whose behalf the Subscriber is contracting
hereunder) for the foregoing purposes and to the retention of such personal
information for as long as permitted or required by law or business practice and
for the purposes described in Exhibit “F” to this Agreement. Notwithstanding
that the Subscriber may be purchasing Units as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
nature and identity of such undisclosed principal, and any interest that such
undisclosed principal has in the Company, all as may be required by the Company
in order to comply with the foregoing.
 
12.2                       Furthermore, the Subscriber is hereby notified that:
 
 
(a)
the Company may deliver to any securities commission having jurisdiction over
the Company, the Subscriber or this subscription, including any Canadian
provincial securities commissions and/or the SEC (collectively, the
“Commissions”) certain personal information pertaining to the Subscriber,
including such Subscriber’s full name, residential address and telephone number,
the number of shares or other securities of the Company owned by the Subscriber,
the number of Units purchased by the Subscriber and the total purchase price
paid for such Units, the prospectus exemption relied on by the Company and the
date of distribution of the Units,

 
 
(b)
such information is being collected indirectly by the Commissions under the
authority granted to them in securities legislation, and

 
 
(c)
such information is being collected for the purposes of the administration and
enforcement of the securities laws.

 
13.
Costs

 
13.1                      The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Securities shall be borne by the Subscriber.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
14.
Governing Law

 
14.1                      This Subscription Agreement is governed by the laws of
the State of Nevada. The Subscriber, in its personal or corporate capacity and,
if applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the exclusive jurisdiction of the courts of the State of
Nevada.
 
15.
Survival

 
15.1                      This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.
 
16.
Assignment

 
16.1                      This Subscription Agreement is not transferable or
assignable.
 
17.
Severability

 
17.1                      The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.
 
18.
Entire Agreement

 
18.1                      Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Securities and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.
 
19.
Notices

 
19.1                      Any notice required or permitted to be given to the
Company will be in writing and may be given by prepaid registered post,
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy to the address of the Company set forth
below or such other address as the Company may specify by notice in writing to
the Subscriber, and any such notice will be deemed to have been given and
received by the Company to whom it was addressed if mailed, on the third day
following the mailing thereof, if by facsimile or other electronic
communication, on successful transmission, or, if delivered, on delivery; but if
at the time or mailing or between the time of mailing and the third business day
thereafter there is a strike, lockout, or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered:
 
Respect Your Universe, Inc.
818 North Russell St.
Portland, OR 97227
 

 
Attention: 
Jim Nowodworski, Chief Financial Officer

 
Fax No. 
503-766-6496

 
with a copy to:
       
Clark Wilson LLP
900-885 West Georgia Street
Vancouver, BC, Canada V6C 3H1
 

 
Attention: 
Victor Dudas

 
Fax No.: 
604-687-6314

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
20.
Counterparts and Electronic Means

 
20.1                      This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument. Delivery of an executed copy of this Subscription Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Subscription Agreement as of the date hereinafter set forth.
 
 
 
 
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.
 

           
(Number of Units being purchased)
 
(Name of Subscriber – Please type or print)
                 
(Total Subscription Price)
 
(Signature and, if applicable, Office)
               
(Address of Subscriber)
               
(City, State or Province, Postal Code of Subscriber)
               
(Country of Subscriber)
               
(Email Address)
               
(Telephone Number)

 
The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Securities as follows:
 
 
REGISTRATION INSTRUCTIONS
 
 
 
DELIVERY INSTRUCTIONS
 
     
Name to appear on certificate
 
 
 
Name and account reference, if applicable
     
Account reference if applicable
 
 
 
Contact name
     
Address
 
 
 
Address
     
Tax ID Number
(for US citizens only)
 
Telephone Number
1.     State whether the Subscriber is an Insider of the Issuer:
      Yes     o                 No    o
2.     State whether Subscriber is a member of the Pro Group:
      Yes     o                 No    o
3.     State whether the Subscriber has a current Form 4C on file with the TSX
Venture Exchange (if not an individual):
      Yes     o                 No    o
4.     State whether the Subscriber is a registrant:
         Yes     o                 No    o
5.     Number of Shares of the Company held:
 

 
 
- 14 -

--------------------------------------------------------------------------------

 
 
A C C E P T A N C E
 
The above-mentioned Subscription Agreement in respect of the Units is hereby
accepted by Respect Your Universe, Inc.
 
DATED
at                                                                                            
           the                     day
of                                            , 2013.
 
RESPECT YOUR UNIVERSE, INC.
 


Per:
     
Authorized Signatory
 

 


 


 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CANADIAN INVESTOR QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement between Respect Your Universe,
Inc. (the “Company”) and the undersigned (the “Subscriber”).
 
The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 (“NI 45-106”).  The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.
 
The Subscriber covenants, represents and warrants to the Company that:
 
 
1.
the Subscriber is (tick one or more of the following boxes):

      o
(A)
a director, executive officer, founder or control person of the Company or an
affiliate of the Company
      o
(B)
a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company
      o
(C)
a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company
      o
(D)
a close personal friend of a director, executive officer, founder or control
person of the Company
      o
(E)
a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company
      o
(F)
an accredited investor
      o
(G)
a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F
      o
(H)
a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F

 
 
2.
if the Subscriber has checked box B, C, D, E, G or H in Section 1 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

 

               

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box G or H, also indicate which of A to F
describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals. Please
attach a separate page if necessary).
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
3.
if the Subscriber has ticked box F in Section 1 above, the Subscriber satisfies
one or more of the categories of “accredited investor” (as that term is defined
in NI 45-106) indicated below (please check the appropriate box):

 
 
 o
(a) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (cash or securities) having an aggregate
realizable value that before taxes, but net of any related liabilities, exceeds
CDN$1,000,000;

 
 
 o
(b) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded CDN$300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 
 
 o
(c) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

 
 
 o
(d) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements.

 
 
 o
(e) a person registered under securities legislation of a jurisdiction of Canada
as an advisor or dealer, or an individual registered or formerly registered as a
representative of such an adviser or dealer, other than a limited market dealer
registered under the Securities Act (Ontario) or the Securities Act
(Newfoundland);

 
 
 o
(f) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106; or

 
 
 o
(g) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.

 
The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Securities under relevant legislation.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
the                    day of                         , 2013.
 


If an Individual:
 
If a Corporation, Partnership or Other Entity:
                 
Signature
 
Print or Type Name of Entity
           
Print or Type Name
 
Signature of Authorized Signatory
               
Type of Entity

    
 
- 17 -

--------------------------------------------------------------------------------

 
       
EXHIBIT B
 
UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Agreement.
 
This Questionnaire is for use by each Subscriber. The purpose of this
Questionnaire is to assure the Company that each Subscriber will meet the
standards imposed by the 1933 Act and the appropriate exemptions of applicable
state securities laws. The Company will rely on the information contained in
this Questionnaire for the purposes of such determination. The Securities will
not be registered under the 1933 Act in reliance upon the exemption from
registration afforded by Section 3(b) and/or Section 4(2) and Regulation D of
the 1933 Act. This Questionnaire is not an offer of the Securities or any other
securities of the Company in any state other than those specifically authorized
by the Company.
 
All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.
 
The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Subscriber satisfies.)
    
_______
Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000.
     
_______
Category 2
A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000 excluding the
value of the primary residence of such person(s) and the related amount of
indebtedness secured by the primary residence up to its fair market value.
     
_______
Category 3
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.
     
_______
Category 4
A director or executive officer of the Company.
     
_______
Category 5
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act.
     
_______
Category 6
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

 
Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Company with a
balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.
 
If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:
 
 
- 18 -

--------------------------------------------------------------------------------

 


 
The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of __________________, 2013.
 


If a Corporation, Partnership or Other Entity:
 
If an Individual:
                 
Print of Type Name of Entity
 
Signature
           
Signature of Authorized Signatory
 
Print or Type Name
           
Type of Entity
 
Social Security/Tax I.D. No.

 
 
 

 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
US DOLLAR WIRE INSTRUCTIONS
 
INSTRUCTIONS FOR WIRING FUNDS TO CLARK WILSON LLP
 
Beneficiary: Clark Wilson LLP, 900 - 885, West Georgia Street, Vancouver BC V6C
3H1
 
Beneficiary Bank: HSBC Bank Canada, 885 West Georgia Street, Vancouver, BC V6C
3G1
 
SWIFT Code: HKBCCATT
 
Beneficiary Account number: 491689-002
 
Transit Number: 10020 Bank Code: 016
 
Intermediary Bank: HSBC Bank USA, New York, NY, USA
 
ABA Number: 021 001 088
 
SWIFT Code: MRMDUS33

 
PLEASE ALSO INSTRUCT YOUR BANKER TO QUOTE
YOUR NAME AND OUR FILE NO. 39149-0001
 
THE SUBSCRIBER IRREVOCABLY AUTHORIZES AND DIRECTS SUCH LAWYERS TO IMMEDIATELY
DELIVER THE FUNDS TO THE COMPANY UPON RECEIPT OF THE FUNDS FROM THE PURCHASER.
 
PLEASE ENSURE THAT APPLICABLE WIRE FUNDS FOR YOUR BANK AND $25.00 FOR THE
RECEIVING BANK’S WIRE CHARGES ARE ADDED TO YOUR WIRED SUBSCRIPTION AMOUNT.
 
 
- 20 -

--------------------------------------------------------------------------------

 
   
EXHIBIT D
 
Form of Warrant
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
IF YOU ARE A RESIDENT OF CANADA, UNLESS PERMITTED UNDER SECURITIES LEGISLATION,
THE HOLDER OF THE SECURITIES SHALL NOT TRADE THE SECURITIES BEFORE THE DATE THAT
IS 4 MONTHS AND A DAY AFTER THE DISTRIBUTION DATE.


 
Warrant No. ___________
 
THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT _____________ (______________ TIME) ON ____________________, 2016.
 
SHARE PURCHASE WARRANTS TO PURCHASE COMMON SHARES OF
 
RESPECT YOUR UNIVERSE, INC.
 
THIS IS TO CERTIFY THAT _____________________, (the “Holder”) of
___________________________, has the right to purchase, upon and subject to the
terms and conditions hereinafter referred to, up to _______________ fully paid
and non-assessable common shares (the “Shares”) in the capital of Respect Your
Universe, Inc. (the “Company”) on or before _______ p.m. (________ time) on
____________________, 2016 (the “Expiry Date”) at a price per Share of US$0.25
(the “Exercise Price”) on the terms and conditions attached hereto as Appendix A
(the “Terms and Conditions”).
 
 
1.
ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE SHARE. THIS
CERTIFICATE REPRESENTS __________________ WARRANTS.

 
 
2.
These Warrants are issued subject to the Terms and Conditions, and the Warrant
Holder may exercise the right to purchase Shares only in accordance with those
Terms and Conditions.

 
 
3.
Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Shares at any time subsequent to the Expiry Date, and from and after such time,
this Warrant and all rights hereunder will be void and of no value.

 
IN WITNESS WHEREOF the Company has executed this Warrant Certificate this
________ day of ______________, 2013.
 
RESPECT YOUR UNIVERSE, INC.

 
Per:
     
Authorized Signatory
 

 
 
- 21 -

--------------------------------------------------------------------------------

 
    
APPENDIX A


TERMS AND CONDITIONS dated _________________, 2013 attached to the Warrants
issued by Respect Your Universe, Inc.
 
1. 
INTERPRETATION

 
(a) 
Definitions

 
In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:
 
 
(i)
“Company” means Respect Your Universe, Inc. until a successor corporation will
have become such as a result of consolidation, amalgamation or merger with or
into any other corporation or corporations, or as a result of the conveyance or
transfer of all or substantially all of the properties and estates of the
Company as an entirety to any other corporation and thereafter “Company” will
mean such successor corporation;

 
 
(ii)
“Company’s Auditors” means an independent firm of accountants duly appointed as
auditors of the Company;

 
 
(iii)
“Director” means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a Board, or whenever duly empowered, action by an executive committee
of the Board;

 
 
(iv)
“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
“Article” and “Section,” followed by a number refer to the specified Article or
Section of these Terms and Conditions;

 
 
(v)
“person” means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

 
 
(vi)
“Shares” means the common shares in the capital of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of the shares;

 
 
(vii)
“Warrant Holders” or “Holders” means the holders of the Warrants; and

 
 
(viii)
“Warrants” means the warrants of the Company issued and presently authorized and
for the time being outstanding.

 
(b) 
Gender

 
Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.
 
(c) 
Interpretation not affected by Headings

 
The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.
 
(d) 
Applicable Law

 
The Warrant and the terms hereof are governed by the laws of the State of
Nevada. The Holder, in its personal or corporate capacity and, if applicable, on
behalf of each beneficial purchaser for whom it is acting, irrevocably attorns
to the jurisdiction of the courts of the State of Nevada.
 
2. 
ISSUE OF WARRANTS

 
(a) 
Additional Warrants

 
 
- 22 -

--------------------------------------------------------------------------------

 
 
The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.
 
(b) 
Warrants to RankPari Passu

 
All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.
 
(c) 
Issue in substitution for Lost Warrants

 
 
(i)
In case a Warrant becomes mutilated, lost, destroyed or stolen, the Company, at
its sole discretion, may issue and deliver a new Warrant of like date and tenor
as the one mutilated, lost, destroyed or stolen, in exchange for and in place of
and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant will be entitled to the benefit hereof and rank equally in accordance
with its terms with all other Warrants issued or to be issued by the Company.

 
 
(ii)
The applicant for the issue of a new Warrant pursuant hereto will bear the cost
of the issue thereof and in case of loss, destruction or theft furnish to the
Company such evidence of ownership and of loss, destruction, or theft of the
Warrant so lost, destroyed or stolen as will be satisfactory to the Company in
its discretion and such applicant may also be required to furnish indemnity in
amount and form satisfactory to the Company in its sole discretion, and will pay
the reasonable charges of the Company in connection therewith.

 
(d) 
Warrant Holder Not a Shareholder

 
The holding of a Warrant will not constitute the Holder thereof as a shareholder
of the Company, nor entitle him to any right or interest in respect thereof
except as in the Warrant expressly provided.
 
3. 
NOTICE

 
(a) 
Notice to Warrant Holders

 
Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.
 
(b) 
Notice to the Company

 
Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
Respect Your Universe, Inc.
818 North Russell St.
Portland, OR 97227
 

 
Attention: 
Jim Nowodworski, Chief Financial Officer

 
Fax No. 
503-766-6496

 
with a copy, which shall not constitute notice, to:
 
Clark Wilson LLP
900-885 West Georgia Street
Vancouver, BC, Canada  V6C 3H1
 

 
Attention: 
Victor Dudas

 
Fax No.: 
604-687-6314

 
4. 
EXERCISE OF WARRANTS

 
(a) 
Method of Exercise of Warrants

 
The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to the Company for the purchase price applicable at
the time of surrender in respect of the shares subscribed for in lawful money of
the United States of America, to the Company at the address set forth in, or
from time to time specified by the Company pursuant to, Section 3 (a).
 
(b) 
Effect of Exercise of Warrants

 
 
(i)
Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

 
 
(ii)
Within ten business days after surrender and payment as aforesaid, the Company
will forthwith cause to be delivered to the person or persons in whose name or
names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.

 
(c) 
Subscription for Less Than Entitlement

 
The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.
 
(d) 
Warrants for Fractions of Shares

 
To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.
 
(e) 
Expiration of Warrants

 
After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.
 
(f) 
Time of Essence

 
Time will be of the essence hereof.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
(g) 
Subscription Price

 
Each Warrant is exercisable at the Exercise Price of US$0.25.  One (1) Warrant
and the Exercise Price are required to subscribe for each share during the term
of the Warrants.
 
(h) 
Adjustment of Exercise Price

 
 
(i)
The Exercise Price and the number of shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

 
 
A.
if and whenever the shares at any time outstanding are subdivided into a greater
or consolidated into a lesser number of shares the Exercise Price will be
decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation the number of shares deliverable upon the exercise
of the Warrants will be increased or decreased proportionately as the case may
be;

 
 
B.
in case of any capital reorganization or of any reclassification of the capital
of the Company or in the case of the consolidation, merger or amalgamation of
the Company with or into any other Company (hereinafter collectively referred to
as a “Reorganization”), each Warrant will after such Reorganization confer the
right to purchase the number of shares or other securities of the Company (or of
the Company’s resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.

 
In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Section 4(i) relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Section 4(i) will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.
 
The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause.
 
 
(ii)
The adjustments provided for in this Section 4(i) are cumulative and will become
effective immediately after the record date or, if no record date is fixed, the
effective date of the event which results in such adjustments.

 
(i) 
Determination of Adjustments

 
If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America or
chartered accountants in Canada that the Company may designate and who will have
access to all appropriate records and such determination will be binding upon
the Company and the Holders of the Warrants.
 
5. 
WAIVER OF CERTAIN RIGHTS

 
(a) 
Immunity of Shareholders, etc.

 
The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
6. 
MODIFICATION OF TERMS, ETC.

 
(a) 
Modification of Terms and Conditions for Certain Purposes

 
From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.
 
(b) 
Warrants Not Transferable

 
The Warrant and all rights attached to it are not transferable.
 
DATED as of the date first above written in these Terms and Conditions.
 

 
RESPECT YOUR UNIVERSE, INC.
             
Per:
     
Authorized Signatory

 
 
 
 
 
 
 
- 26 -

--------------------------------------------------------------------------------

 


FORM OF SUBSCRIPTION
 
TO:
Respect Your Universe, Inc.

 
818 North Russell St.

 
Portland, OR 97227

 
The undersigned Holder of the within Warrants hereby subscribes for ____________
common shares (the “Shares”) of Respect Your Universe, Inc. (the “Company”)
pursuant to the within Warrants at US$0.25 per Share on the terms specified in
the said Warrants.  This subscription is accompanied by a certified cheque or
bank draft payable to or to the order of the Company for the whole amount of the
purchase price of the Shares.
 
The undersigned represents that, at the time of the exercise of these Warrants,
all of the representations and warranties contained in the Subscription
Agreement between the Company and the undersigned pursuant to which these
Warrants were issued are true and accurate.
 
The undersigned hereby directs that the Shares be registered as follows:
 
NAME(S) IN FULL
 
ADDRESS(ES)
 
NUMBER OF SHARES
                                                     
TOTAL:
   

 
(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).
 
DATED this ________  day of __________________ , 201_.
 
In the presence of:
 

     
Signature of Witness
 
Signature of Warrant Holder

 
Please print below your name and address in full.
 
Name (Mr./Mrs./Miss)
         
Address
               

 
INSTRUCTIONS FOR SUBSCRIPTION
 
The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever.  If there is more than one subscriber, all must sign.  In
the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.  If the Warrant
certificate and the form of subscription are being forwarded by mail, registered
mail must be employed.
 
 
- 27 -

--------------------------------------------------------------------------------

 


EXHIBIT E


FORM 4C
CORPORATE PLACEE REGISTRATION FORM
 
 
This Form will remain on file with the Exchange and must be completed if
required under section 4(b) of Part II of Form 4B.  The corporation, trust,
portfolio manager or other entity (the “Placee”) need only file it on one time
basis, and it will be referenced for all subsequent Private Placements in which
it participates.  If any of the information provided in this Form changes, the
Placee must notify the Exchange prior to participating in further placements
with Exchange listed Issuers.  If as a result of the Private Placement, the
Placee becomes an Insider of the Issuer, Insiders of the Placee are reminded
that they must file a Personal Information Form (2A) or, if applicable,
Declarations, with the Exchange.
 
 
1.
Placee Information:

 
 
(a)
Name: _______________________________________________________________________

 
 
(b)
Complete Address: _____________________________________________________________

 
 
(c)
Jurisdiction of Incorporation or Creation:
____________________________________________

 
 
2.
(a)
Is the Placee purchasing securities as a portfolio manager: (Yes/No)?
___________________________

 



 
(b)
Is the Placee carrying on business as a portfolio manager outside of Canada:

 
(Yes/No)? __________

 
 
3.
If the answer to 2(b) above was “Yes”, the undersigned certifies that:

 
 
(a)
it is purchasing securities of an Issuer on behalf of managed accounts for which
it is making the investment decision to purchase the securities and has full
discretion to purchase or sell securities for such accounts without requiring
the client’s express consent to a transaction;

 
 
(b)
it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients (a “portfolio manager”
business) in ____________________ [jurisdiction], and it is permitted by law to
carry on a portfolio manager business in that jurisdiction;

 
 
(c)
it was not created solely or primarily for the purpose of purchasing securities
of the Issuer;

 
 
(d)
the total asset value of the investment portfolios it manages on behalf of
clients is not less than $20,000,000; and

 
 
(e)
it has no reasonable grounds to believe, that any of the directors, senior
officers and other insiders of the Issuer, and the persons that carry on
investor relations activities for the Issuer has a beneficial interest in any of
the managed accounts for which it is purchasing.

 
 
- 28 -

--------------------------------------------------------------------------------

 
 
4.
If the answer to 2(a). above was “No”, please provide the names and addresses of
Control Persons of the Placee:

 
Name *
City
Province or State
Country
                               

*   If the Control Person is not an individual, provide the name of the
individual that makes the investment decisions on behalf of the Control Person.
 
5. 
Acknowledgement - Personal Information and Securities Laws



 
(a)
“Personal Information” means any information about an identifiable individual,
and includes information contained in sections 1, 2 and 4, as applicable, of
this Form.

 
The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:


 
(i)
the disclosure of Personal Information by the undersigned to the Exchange (as
defined in Appendix 6B) pursuant to this Form; and



 
(ii)
the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 6B or as otherwise identified by the
Exchange, from time to time.

 
 
(b)
The undersigned acknowledges that it is bound by the provisions of applicable
Securities Law, including provisions concerning the filing of insider reports
and reports of acquisitions.

 




Dated and certified (if applicable), acknowledged and agreed, at
______________________________________ on ______________________________________
 
 

     
(Name of Purchaser - please print)
         
(Authorized Signature)
         
(Official Capacity - please print)
         
(Please print name of individual whose signature
 
appears above)



 
THIS IS NOT A PUBLIC DOCUMENT
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
ACKNOWLEDGEMENT – PERSONAL INFORMATION
 
1.
TSX Venture Exchange Inc. and its affiliates, authorized agents, subsidiaries
and divisions, including the TSX Venture Exchange (collectively referred to as
the “Exchange”) collect Personal Information in certain Forms that are submitted
by the individual and/or by an Issuer or Applicant and use it for the following
purposes:

 
 
(a)
to conduct background checks;

 
 
(b)
to verify the Personal Information that has been provided about each individual;

 
 
(c)
to consider the suitability of the individual to act as an officer, director,
insider, promoter, investor relations provider or, as applicable, an employee or
consultant, of the Issuer or Applicant;

 
 
(d)
to consider the eligibility of the Issuer or Applicant to list on the Exchange;

 
 
(e)
to provide disclosure to market participants as to the security holdings of
directors, officers, other insiders and promoters of the Issuer, or its
associates or affiliates;

 
 
(f)
to conduct enforcement proceedings; and

 
 
(g)
to perform other investigations as required by and to ensure compliance with all
applicable rules, policies, rulings and regulations of the Exchange, securities
legislation and other legal and regulatory requirements governing the conduct
and protection of the public markets in Canada.

 
As part of this process, the Exchange also collects additional Personal
Information from other sources, including but not limited to, securities
regulatory authorities in Canada or elsewhere, investigative, law enforcement or
self-regulatory organizations, regulations service providers and each of their
subsidiaries, affiliates, regulators and authorized agents, to ensure that the
purposes set out above can be accomplished.
 
The Personal Information the Exchange collects may also be disclosed:
 
 
(a)
to the agencies and organizations in the preceding paragraph, or as otherwise
permitted or required by law, and they may use it in their own investigations
for the purposes described above; and

 
 
(b)
on the Exchange’s website or through printed materials published by or pursuant
to the directions of the Exchange.

 
The Exchange may from time to time use third parties to process information
and/or provide other administrative services. In this regard, the Exchange may
share the information with such third party service providers.
 
2.
The Commissions may indirectly collect the Personal Information under the
authority granted to them by securities legislation. The Personal Information is
being collected for the purposes of the administration and enforcement of the
securities legislation of the jurisdiction of each such Commission.

 
For questions about the collection of Personal Information by the British
Columbia Securities Commission, please contact the Administrative Assistant to
the Director of Corporate Finance, 12th Floor, 701 West Georgia Street, Box
10142, Vancouver, BC V7Y 1L2, phone: (604) 899-6854.
 
 
30

--------------------------------------------------------------------------------